DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 4, 10, 11, and 20 are objected to because of the following informalities: 
Claim 4 recites “tissue .” and should read --tissue.--.
Claim 10 recites “surface ;” and should read --surface;--
Claim 11 recites “orientation .” and should read --orientation.--.
Claim 20 recites “body ,” and should read --body,--.
Claim 20 recites “is configured spring such” and should read --is configured such--. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Trigger member or trigger mechanism in claims 5, 7, 12, 13, 16, 17, and 19.
Locking mechanism in claim 19
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2005/0101984 (Chanduszko et al.) in view of U.S. Patent Application Publication No. 2007/0112425 (Schaller et al.).
claim 2, Chanduszko et al. teaches a tissue penetrating device (abstract) comprising: a first needle (Figure 1, outer needle, 12) having a proximal end, a distal end, and a lumen (Figure 1, lumen, 13) extending between the proximal end and the distal end, the first needle (12) being made of a flexible shape-memory material such that the first needle (12) has a first orientation and a second, curved orientation (Outer needle 12 passes through sheath 22 then assumes second configuration shown in Figure 9A bent away from the axis of the sheath 22 lumen, [0044] and [0056]); and a second needle (Figure 1, inner needle, 14) disposed within the first needle's lumen (13), the second needle (14) being extendable distally from a distal tip of the first needle (12) when the first needle (12) is positioned in the first orientation and being extendable distally from the distal tip of the first needle (12) when the first needle is positioned in the second orientation ([0044]; [0046]; [0053]; [0057]); wherein when the second needle (14) comprises a proximal end, a distal end, and a lumen extending through the second needle (14) between the proximal end and the distal end (Figure 9C; needle 14 is hollow, [0047]; [0052]; [0057]-[0058]). Chanduszko et al. teaches the first needle (12) is made of nitinol and that the first needle (12) is bent away from the axis of the sheath (22) when extended from the distal end of the sheath (22) ([0047]; [0056]; Figures 9A-9C), but does not expressly state the bend of the first needle results from the flexible shape-memory material having a preconfigured bend or curve such that the first needle bends or curves from the first orientation to the second orientation.
However, Schaller et al. teaches a tissue penetrating device (abstract) comprising: a first needle (Figure 21, delivery tube, 156) being made of a flexible shape-memory material having a preconfigured bend or curve such that the first needle (156) 
Regarding claim 3, Chanduszko et al. in view of Schaller et al. teaches all the limitations of claim 2. Chanduszko et al. teaches the second needle (14) is retractable within the lumen (13) of the first needle (12) subsequent to extension distally from the distal end of the first needle (12) so that the second needle (14) is fully disposed within the first needle's lumen (13) ([0046]).
Regarding claim 4, Chanduszko et al. in view of Schaller et al. teaches all the limitations of claim 2. Chanduszko et al. teaches a tool body (Figure 1, control handle, .
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2005/0101984 (Chanduszko et al.) in view of U.S. Patent Application Publication No. 2007/0112425 (Schaller et al.) as applied to claim 4 above, and further in view of U.S. Patent Application Publication No. 2007/0270751 (Stangenes et al.).
Regarding claims 5-7, Chanduszko et al. in view of Schaller et al. teaches all the limitations of claim 4. Chanduszko et al. teaches the device comprises an elongate shaft (Figure 1, intravascular sheath, 22) having a proximal end, a distal end, and a lumen extending between the proximal end and the distal end, wherein the main body (26) is coupled with the proximal end of the elongate shaft (22) (Figure 1; [0044]), and wherein the first needle (12) is disposed within the lumen of the elongate shaft (22) and is extendable distally of the elongate shaft's distal end (Figure 1; [0044]). Chanduszko et al. and Schaller et al. do not teach the main body comprises a first trigger member that is slidable axially along the main body to extend and retract the second needle, and an independently operable second trigger member slidable axially along the tool body to extend and retract the first needle relative to the elongate shaft.
However, Stangenes et al. teaches a tissue penetrating device (abstract), comprising: an elongate shaft (sheath, [0052]; [0070]); a first needle disposed within a lumen of the elongate shaft (dilator, [0052]; [0070]); a second needle disposed within a lumen of the first needle (needle, [0052]; [0070]); and a main body (Figures 9A-9B, assembly, 900) positioned at the proximal end of the elongate shaft, the main body (900) being configured to be grasped by a physician to enable the physician to extend the first needle and the second needle to penetrate the patient's tissue ([0013]; [0070]-Figures 9A-9B, push button, 914) that facilitates extension and retraction of the first needle relative to the elongate shaft's distal end (push button 914 activates the dilator hub 904 for advancement and retraction, [0071]-[0072]); and a second trigger member (Figures 9A-9B, mechanism, 922) that is operable independent of the first trigger member (914), the second trigger member facilitates extension and retraction of the second needle relative to the first needle ([0072]). Stangenes et al. teaches the first and second trigger members are push-button mechanisms, but "it is contemplated that any similar mechanism may be used, including, for example, a biased roller or a sliding mechanism" ([0072]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the main body of Chanduszko et al. and Schaller et al. with first and second independently operable trigger mechanisms slidable axially along the main body for respectively operating the first and second needles as taught by Stangenes et al., because Stangenes et al. teaches slidable independently operated trigger mechanisms reduces "overall complexity" and increases "safety of complicated and dangerous transseptal catheterization procedures" ([0003]; [0013]).
Regarding claim 8, Chanduszko et al. in view of Schaller et al. and Stangenes et al. teaches all the limitations of claim 6. Chanduszko et al. teaches when the first needle (12) is disposed within the elongate shaft’s lumen, the first needle (12) is in the first orientation and is substantially aligned with an axis of the elongate shaft’s lumen, and wherein, as the first needle (12) is extended distally of the elongate shaft’s distal end, the first needle (12) bends or curves from the first orientation to the second orientation Figure 9A bent away from the axis of the sheath 22 lumen, [0044] and [0056]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2005/0101984 (Chanduszko et al.) in view of U.S. Patent Application Publication No. 2007/0112425 (Schaller et al.) as applied to claim 4 above, and further in view of U.S. Patent Application Publication No. 2011/0270191 (Paul et al.).
Regarding claim 9, Chanduszko et al. in view of Schaller et al. teaches all the limitations of claim 4. Chanduszko et al. teaches the movement of the second needle (14) "may be automated and therefore require additional controls such as a spring-loaded needle to be attached to the delivery system components" ([0057]), but the cited art does not specify the main body comprises a spring trigger mechanism.
However, Paul et al. teaches a tissue penetrating device (abstract; Figures 4-5, assembly, 110) comprising: a main body (Figures 4, 6, and 7, needle control mechanism, 122) and a needle (Figures 5-7, needle, 144) ([0039]); the main body comprising a trigger mechanism (Figures 4, 6, and 7, latch, 130) ([0042]); wherein the trigger mechanism (130) comprises a spring trigger mechanism that causes the needle (144) to deploy rapidly upon actuation of the spring trigger mechanism (130) ([0042]-[0043]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the main body of Chanduszko et al. and Schaller et al. to be a spring trigger mechanism as taught by Paul et al., because Paul et al. teaches providing a spring-loaded trigger mechanism for a needle for transseptal .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2005/0101984 (Chanduszko et al.) in view of U.S. Patent Application Publication No. 2008/0082132 (Annest et al.).
Regarding claim 10, Chanduszko et al. teaches a method of penetrating tissue of a patient (abstract), the method comprising: 
providing a tissue penetrating device having a first needle (Figure 1, outer needle, 12) and a second needle (Figure 1, inner needle, 14) disposed within a lumen (Figure 1, lumen, 13) of the first needle (12) (Figures 1 and 9A-D; [0044]; [0046]; [0056]-[0057]), the method comprising:
advancing the first needle (12) towards a first tissue surface of the patient to position a distal tip of the first needle (12) adjacent to the first tissue surface (see Figures 9A-9D; [0044]; [0046]; [0056]);
extending the second needle (14) distally of the first needle’s distal tip so as to penetrate the first tissue surface with the second needle (14), the second needle (14) being coaxially aligned with a distal end of the first needle (12) as the second needle (14) is extended distally of the first needle’s distal tip and through the first tissue surface (Figures 9B-9C; [0052]; [0057]-[0058]). 
Chanduszko et al. teaches the first needle (12) bends or curves from a first orientation to a second orientation as the first needle is advanced; and the second needle (14) is coaxially aligned with the distal end of the first needle (12) as the second Figures 9A-D; [0044]; [0047]; [0057]-[0058]).
Chanduszko et al. does not teach the first needle is advanced distally of the first tissue surface and towards a second tissue surface of the patient, and the second needle is advanced distally of the first needle’s distal tip to penetrate the second tissue surface with the second needle.
However, Annest et al. teaches a method of penetrating tissue of a patient with a tissue penetrating device having a first needle (Figure 5A, balloon catheter, 80) and a second needle (Figure 5A, perforation device, 74) disposed within a lumen of the first needle (80), the method comprising: advancing and extending the second needle (74), followed by the first needle (80) over the second needle (74), through a first tissue surface and then a second tissue surface (col. 12, line 43-col. 13, line 10; see Figures 5A-B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chanduszko et al. to repeat the advancing the first needle and extending the second needle steps to penetrate a second tissue surface following penetration and advancement through the first tissue surface as taught by Annest et al., because repeating the advancing and extending through a second, further tissue surface facilitates traversing a heart chamber such as a ventricle to enable placement of an implant to improve cardiac function (abstract; col. 12, line 43-col. 13, line 10; col. 13, lines 53-58).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2005/0101984 (Chanduszko et al.) in view of U.S. Patent Application Publication No. 2008/0082132 (Annest et al.) as applied to claim 10 U.S. Patent Application Publication No. 2007/0112425 (Schaller et al.).
Regarding claim 11, Chanduszko et al. in view of Annest et al. teaches all the limitations of claim 10. Chanduszko et al. teaches the first needle (12) is made of nitinol and that the first needle (12) is bent away from the axis of the sheath (22) when extended from the distal end of the sheath (22) ([0047]; [0056]; Figures 9A-9C), but does not expressly state the bend of the first needle results from the flexible shape-memory material having a preconfigured bend or curve such that advancing the first needle distally of the first tissue surface effects an automatic bending or curving of the first needle from the first orientation to the second orientation.
However, Schaller et al. teaches a method of penetrating tissue of a patient (abstract), the method comprising: providing a tissue penetrating device including a first needle (Figure 21, delivery tube, 156) being made of a flexible shape-memory material having a preconfigured bend or curve such that that advancing the first needle (156) distally effects an automatic bending or curving of the first needle (156) from the first orientation to the second orientation ([0113]; nitinol is a flexible, shape-memory material, [0089]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chanduszko et al. and Annest et al. such that the first needle formed of nitinol is provided with a preconfigured bend or curve such that the first needle automatically bends or curves from the first orientation to the second orientation when advanced distally of the first tissue surface in light of the teaching of Schaller et al., because Schaller et al. teaches providing a needle formed of a flexible shape-memory material, such as nitinol, with a .
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2005/0101984 (Chanduszko et al.) in view of U.S. Patent Application Publication No. 2008/0082132 (Annest et al.) as applied to claim 10 above, and further in view of U.S. Patent Application Publication No. 2007/0270751 (Stangenes et al.).
Regarding claims 12 and 13, Chanduszko et al. in view of Annest et al. teaches all the limitations of claim 10. Chanduszko et al. teaches “actuators…on the control handle” control operation of the device ([0044]). Chanduszko et al. does not teach advancing the first needle comprises actuating a first trigger mechanism of the tissue penetrating device, and extending the second needle comprises actuating a second trigger mechanism of the tissue penetrating device, the second trigger mechanism being operable independent of the first trigger mechanism.
However, Stangenes et al. teaches a method of penetrating tissue via a tissue penetrating device (abstract), the device comprising an elongate shaft (sheath, [0052]; [0070]), a first needle disposed within a lumen of the elongate shaft (dilator, [0052]; [0070]), and a second needle disposed within a lumen of the first needle (needle, [0052]; [0013]; [0070]-[0072]); wherein advancing the first needle comprises actuating a first trigger member (Figures 9A-9B, push button, 914) (push button 914 activates the dilator hub 904 for advancement and retraction, [0071]-[0072]); and extending the Figures 9A-9B, mechanism, 922) of the tissue penetrating device, the second trigger mechanism being operable independent of the first trigger mechanism ([0072]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chanduszko et al. and Annest et al. such that first and second independently operable trigger mechanisms advance the first needle and extend the second needle, respectively, as taught by Stangenes et al., because Stangenes et al. teaches advancing and extending the first and second needles via independently operated trigger mechanisms reduces "overall complexity" and increases "safety of complicated and dangerous transseptal catheterization procedures" ([0003]; [0013]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2005/0101984 (Chanduszko et al.) in view of U.S. Patent Application Publication No. 2008/0082132 (Annest et al.) and U.S. Patent Application Publication No. 2007/0270751 (Stangenes et al.) as applied to claim 13 above, and further in view of U.S. Patent Application Publication No. 2011/0270191 (Paul et al.).
Regarding claim 14, Chanduszko et al. in view of Annest et al. and Stangenes et al. teaches all the limitations of claim 13. Chanduszko et al. teaches the movement of the second needle (14) "may be automated and therefore require additional controls such as a spring-loaded needle to be attached to the delivery system components" ([0057]), but the cited art does not specify the main body comprises a spring trigger mechanism.
Figures 4-5, assembly, 110) comprising a main body (Figures 4, 6, and 7, needle control mechanism, 122) and a needle (Figures 5-7, needle, 144) ([0039]), the main body comprising a trigger mechanism (Figures 4, 6, and 7, latch, 130) ([0042]); wherein the trigger mechanism (130) comprises a spring trigger mechanism that is actuated to cause the needle (144) to deploy rapidly ([0042]-[0043]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chanduszko et al., Annest et al., and Stangenes et al. such that actuating the first or second trigger mechanism includes actuating a spring trigger mechanism as taught by Paul et al., because Paul et al. teaches providing a spring-loaded trigger mechanism for a needle for transseptal puncture improves the safety and efficacy of deploying the tissue penetrating needle ([0010]; [0011]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2005/0101984 (Chanduszko et al.) in view of U.S. Patent Application Publication No. 2008/0082132 (Annest et al.) as applied to claim 10 above, and further in view of U.S. Patent Application Publication No. 2011/0264072 (Kunis).
Regarding claim 15, Chanduszko et al. in view of Annest et al. teaches all the limitations of claim 10. Chanduszko et al. teaches the second needle comprises a proximal end, a distal end, and a lumen extending between the proximal and distal ends (hollow needle 14, [0047]). Chanduszko et al. and Annest et al. do not specify the 
However, Kunis teaches a method of penetrating tissue (abstract), comprising: providing a tissue penetrating device comprising a needle (Figure 1, needle, 26), the needle (26) including a proximal end, a distal end, and a lumen (Figures 1 and 3, lumen, 29) extending between the proximal and distal ends (Figure 1; [0024]; [0027]); and inserting a guidewire (Figures 1 and 3, guide wire, GW) through the lumen (29) of the needle (14) after the needle has penetrated a first tissue surface ([0004]; [0006]; [0027]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Chanduszko et al. and Annest et al. to include inserting a guidewire through the lumen of the second needle after the needle has penetrated a first or second tissue surface in light of the teaching of Kunis, because Kunis teaches inserting a guidewire through the lumen of the needle following penetration of the septum enables subsequent procedures following removal of the needle ([0006]). 
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2005/0101984 (Chanduszko et al.) in view of U.S. Patent Application Publication No. 2007/0270751 (Stangenes et al.).
Regarding claim 16, Chanduszko et al. teaches a tissue penetrating device (abstract) comprising: a first needle (Figure 1, outer needle, 12) having a proximal end, a distal end, and a lumen (Figure 1, lumen, 13) (Figure 1; [0044]); a second needle (Figure 1, inner needle, 14) disposed within the first needle's lumen (13), the second needle (14) being extendable distally from a distal tip of the first needle (12) (Figure 1; Figure 1, control handle, 26) having a proximal end and a distal end ([0044]). Chanduszko et al. does not teach a trigger mechanism that is operably coupled with the main body and with the first needle or the second needle, the trigger mechanism being actuatable to effect a rapid deployment of the first needle or the second needle to penetrate tissue of a patient.
However, Stangenes et al. teaches a tissue penetrating device (abstract), comprising: a first needle disposed within a lumen of the elongate shaft (dilator, [0052]; [0070]); a second needle disposed within a lumen of the first needle (needle, [0052]; [0070]); and a main body (Figures 9A-9B, assembly, 900) ([0013]; [0070]-[0072]); and a trigger mechanism (Figures 9A-9B, push button, 914) that is operably coupled with the main body and with the first needle, the trigger mechanism being actuatable to effect a rapid deployment of the first needle to penetrate tissue of a patient (push button 914 activates the dilator hub 904 for advancement and retraction, [0071]-[0072]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the main body of Chanduszko et al. with the trigger mechanism for operating the first needle as taught by Stangenes et al., because Stangenes et al. teaches such a trigger mechanism reduces "overall complexity" and increases "safety of complicated and dangerous transseptal catheterization procedures" ([0003]; [0013]).
Regarding claims 17-19, Chanduszko et al. in view of Stangenes et al. teaches all the limitations of claim 16. Chanduszko et al. and Stangenes et al. do not teach the device includes a trigger rod that is disposed within the main body and that is coupled to the first or second needle, the trigger rod being slidable axially within the main body to 
However, Stangenes et al. teaches an alternative embodiment of a device and a trigger mechanism (Figures 7A-B; [0065]-[0066]), comprising: a trigger rod (stylet displacement rod, [0066]) that is disposed within the main body (Figures 7A-B, handle assembly, 400) and that is coupled to the needle, the trigger rod being slidable axially within the main body (400) to effect deployment of the needle, wherein the trigger mechanism (Figure 7A-B, needle hub, 406) is configured to cause the trigger rod to slide rapidly within the main body (400) to effect the rapid deployment of the needle; a trigger rod stop positioned within the main body, the trigger rod stop being configured to prevent distal sliding of the trigger rod beyond the trigger rod stop (“length of the stylet displacement rod is preset to abut with a corresponding portion of the dilator hub 404 when the needle hub 406 is advanced toward the distal end of the assembly”, [0066]); and a locking mechanism (Figures 7A-B, safety latch, 408) that is operably coupled with the trigger rod to prevent distal movement of the trigger rod within the main body (400) prior to actuating the trigger mechanism ([0065]-[0066]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Chanduszko et al. and Stangenes et al. to include a trigger .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2005/0101984 (Chanduszko et al.) in view of U.S. Patent Application Publication No. 2007/0270751 (Stangenes et al.) as applied to claim 19, and further in view of U.S. Patent Application Publication No. 2011/0270191 (Paul et al.).
Regarding claim 20, Chanduszko et al. in view of Stangenes et al. teaches all the limitations of claim 19. Chanduszko et al. and Stangenes et al. do not teach the trigger mechanism includes a spring having a first end coupled with the trigger rod and a second end coupled with the main body, and wherein the trigger mechanism is configured such that actuating the trigger mechanism causes the spring to rapidly deploy the first or second needle.
However, Paul et al. teaches a tissue penetrating device (abstract; Figures 4-5, assembly, 110) comprising: a main body (Figures 4, 6, and 7, needle control mechanism, 122) and a needle (Figures 5-7, needle, 144) ([0039]); the main body comprising a trigger mechanism (Figures 4, 6, and 7, latch, 130) ([0042]); wherein the trigger mechanism (130) comprises a spring coupled to the main body and the needle that causes the needle (144) to deploy rapidly upon actuation of the spring trigger mechanism (130) ([0042]-[0043]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the main body of 
Page 4 of 13Appl. No. 14/282,849


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/CARRIE R DORNA/Primary Examiner, Art Unit 3791